
	
		II
		110th CONGRESS
		1st Session
		S. 1135
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 1 of title 9, United States Code, to
		  establish fair procedures for arbitration clauses in
		  contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Arbitration Act of
			 2007.
		2.Election of
			 arbitration
			(a)In
			 generalChapter 1 of title 9,
			 United States Code, is amended by adding at the end the following:
				
					17.Election of
				arbitration
						(a)Fair
				disclosureIn order to be
				binding on the parties, a contract containing an arbitration clause
				shall—
							(1)have a printed heading in bold, capital
				letters entitled ARBITRATION
				CLAUSE, which heading shall be printed in letters not
				smaller than 1/2 inch in height;
							(2)explicitly state
				whether participation within the arbitration program is mandatory or
				optional;
							(3)identify a source
				that a consumer or employee can contact for additional information
				regarding—
								(A)costs and fees of
				the arbitration program; and
								(B)all forms and
				procedures necessary for effective participation in the arbitration program;
				and
								(4)provide notice
				that all parties retain the right to resolve a dispute in a small claims court,
				as provided in subsection (b)(12).
							(b)Procedural
				rights
							(1)In
				generalIf a contract provides for the use of arbitration to
				resolve a dispute arising out of or relating to the contract, each party to the
				contract shall be afforded the rights described in this subsection, in addition
				to any rights provided by the contract.
							(2)Competence and
				neutrality of arbitrator and administrative process
								(A)In
				generalEach party to the dispute (referred to in this section as
				a party) shall be entitled to a competent, neutral arbitrator
				and an independent, neutral administration of the dispute.
								(B)ArbitratorEach
				party shall have a vote in the selection of the arbitrator, who—
									(i)unless otherwise
				agreed by the parties, shall be a member in good standing of the bar of the
				highest court of the State in which the hearing is to be held;
									(ii)shall comply
				with the Code of Ethics for Arbitrators in Commercial Disputes of the American
				Bar Association and the American Arbitration Association and any applicable
				code of ethics of any bar of which the arbitrator is a member;
									(iii)shall have
				no—
										(I)personal or
				financial interest in the results of the proceedings in which the arbitrator is
				appointed; or
										(II)relation to the
				underlying dispute or to the parties or their counsel that may create an
				appearance of bias; and
										(iv)prior to
				accepting appointment, shall disclose all information that might be relevant to
				neutrality (including service as an arbitrator or mediator in any past or
				pending case involving any of the parties or their representatives) or that may
				prevent a prompt hearing.
									(C)AdministrationThe
				arbitration shall be administered by an independent, neutral alternative
				dispute resolution organization to ensure fairness and neutrality and prevent
				ex parte communication between parties and the arbitrator. The arbitrator shall
				have reasonable discretion to conduct the proceeding in consideration of the
				specific type of industry involved.
								(3)Applicable
				lawIn resolving a dispute, the arbitrator—
								(A)shall be governed
				by the same substantive law that would apply under conflict of laws principles
				applicable in a court of the State in which the party that is not drafter of
				the contract resided at the time the contract was entered into; and
								(B)shall be
				empowered to grant whatever relief would be available in court under law or
				equity.
								(4)RepresentationEach
				party shall have the right to be represented by an attorney, or other
				representative as permitted by State law, at their own expense.
							(5)Hearing
								(A)In
				generalEach party shall be entitled to a fair arbitration
				hearing (referred to in this section as a hearing) with adequate
				notice and an opportunity to be heard.
								(B)Electronic or
				telephonic meansSubject to subparagraph (C), in order to reduce
				cost, the arbitrator may hold a hearing by electronic or telephonic means or by
				a submission of documents.
								(C)Face-to-face
				meetingEach party shall have the right to require a face-to-face
				hearing, which hearing shall be held at a location that is reasonably
				convenient for the party who did not draft the contract unless in the interest
				of fairness the arbitrator determines otherwise, in which case the arbitrator
				shall use the process described in section 1391 of title 28, to determine the
				venue for the hearing.
								(6)EvidenceWith
				respect to any hearing—
								(A)each party shall
				have the right to present evidence at the hearing and, for this purpose, each
				party shall grant access to all information reasonably relevant to the dispute
				to the other parties, subject to any applicable privilege or other limitation
				on discovery under applicable State law;
								(B)consistent with
				the expedited nature of arbitration, relevant and necessary prehearing
				depositions shall be available to each party at the direction of the
				arbitrator; and
								(C)the arbitrator
				shall—
									(i)make reasonable
				efforts to maintain the privacy of the hearing to the extent permitted by
				applicable State law; and
									(ii)consider
				appropriate claims of privilege and confidentiality in addressing evidentiary
				issues.
									(7)Cross
				examinationEach party shall have the right to cross examine
				witnesses presented by the other parties at a hearing.
							(8)Record of
				proceedingAny party seeking a stenographic record of a hearing
				shall make arrangements directly with a stenographer and shall notify the other
				parties of these arrangements not less than 3 days before the date of the
				hearing. The requesting party shall pay the costs of obtaining the record. If
				the transcript is agreed by the parties, or determined by the arbitrator to be
				the official record of the proceeding, it shall be provided to the arbitrator
				and made available to the other parties for inspection, at a date, time, and
				place determined by the arbitrator.
							(9)Timely
				resolution
								(A)In
				generalUpon submission of a complaint by the claimant, the
				respondent shall have not more than 30 days to file an answer.
								(B)EvidenceAfter
				the answer is filed by the respondent, the arbitrator shall direct each party
				to file documents and to provide evidence in a timely manner so that the
				hearing may be held not later than 90 days after the date of the filing of the
				answer.
								(C)ExtensionsIn
				extraordinary circumstances (including multiparty, multidistrict, or complex
				litigation) the arbitrator may grant a limited extension of the time limits
				under this paragraph, or the parties may agree to such an extension.
								(D)DecisionThe
				arbitrator shall notify each party of its decision not later than 30 days after
				the hearing.
								(10)Written
				decisionThe arbitrator shall provide each party with a written
				explanation of the factual and legal basis for the decision. This written
				decision shall describe the application of an identified contract term,
				statute, or legal precedent. The decision of the arbitrator shall be subject to
				review only as provided in subsection (c)(2) of this section and sections 10,
				11, and 16 of this title.
							(11)ExpensesThe
				arbitrator or independent arbitration administration organization, as
				applicable, shall have the authority to—
								(A)provide for
				reimbursement of arbitration fees to the claimant, in whole or in part, as part
				of the remedy in accordance with applicable law or in the interests of justice;
				and
								(B)waive, defer, or
				reduce any fee or charge due from the claimant in the event of extreme
				hardship.
								(12)Small claims
				opt out
								(A)In
				generalEach party shall have the right to opt out of binding
				arbitration and to proceed in any small claims court with jurisdiction over the
				claim. For purposes of this paragraph, no court with jurisdiction to hear
				claims in excess of $50,000 shall be considered a small claims court.
								(B)ExceptionIf
				a complaint in small claims court is amended to exceed the lesser of the
				jurisdictional amount of that court or a claim for $50,000 in total damages,
				the small claims court exemption of this paragraph shall not apply and the
				parties shall proceed by arbitration.
								(c)Denial of
				rights
							(1)Denial of
				rights by party misconduct
								(A)In
				generalAt any time during an arbitration proceeding, any party
				may file a motion with the arbitrator asserting that another party has deprived
				the movant of a right granted by this section and seeking relief.
								(B)Award by
				arbitratorIf the arbitrator determines that the movant has been
				deprived of a right granted by this section by another party, the arbitrator
				shall award the movant a monetary amount, which shall not exceed the reasonable
				expenses incurred by the movant in filing the motion, including attorneys'
				fees, unless the arbitrator finds that—
									(i)the motion was
				filed without the movant first making a good faith effort to obtain discovery
				or the realization of another right granted by this section;
									(ii)the opposing
				party's nondisclosure, failure to respond, response, or objection was
				substantially justified; or
									(iii)the
				circumstances otherwise make an award of expenses unjust.
									(2)Denial of
				rights by arbitrator
								(A)In
				generalA losing party in an arbitration proceeding may file a
				petition in the United States district court in the State in which the party
				that did not draft the contract resided at the time the contract was entered
				into to assert that the arbitrator violated a right granted to the party by
				this section and to seek relief.
								(B)ReviewA
				United States district court may grant a petition filed under subparagraph (A)
				if the court finds clear and convincing evidence that an action or omission of
				the arbitrator resulted in a deprivation of a right of the petitioner under
				this section that was not harmless. If such a finding is made, the court shall
				order a rehearing before a new arbitrator selected in the same manner as the
				original arbitrator as the exclusive judicial remedy provided by this
				section.
								(d)Limitation on
				claimsExcept as otherwise
				expressly provided in this section, nothing in this section may be construed to
				be the basis for any claim in law or equity.
						(e)DefinitionsIn this section—
							(1)the term
				contract means a contract evidencing a transaction involving
				commerce; and
							(2)the term State includes the
				District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth
				of the Northern Mariana Islands, and the Virgin
				Islands.
							.
			(b)Technical and
			 conforming amendmentThe table of sections at the beginning of
			 chapter 1 of title 9, United States Code, is amended by adding at the end the
			 following:
				
					
						17. Election of
				arbitration.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to any
			 contract (as that term is defined in section 17 of title 9, United States Code,
			 as added by this Act) entered into after the date that is 6 months after the
			 date of enactment of this Act.
			
